Citation Nr: 1104890	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-11 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
August 1980 to August 1984 and from March 1988 to September 2006.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a December 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which, inter alia, 
denied the Veteran's claim of entitlement to service connection 
for hemorrhoids.

 
FINDING OF FACT

The weight of the competent evidence of record is against a 
finding that the Veteran has a current hemorrhoid condition 
related to active military service.


CONCLUSION OF LAW

A hemorrhoid disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an 
enhanced duty on the part of VA to notify a veteran of the 
information and evidence necessary to substantiate claims for VA 
benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159 (2010).  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to assist 
veterans in the development of their claims.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2010).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

	a) 	Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the Board resolves the benefit of 
the doubt for each such issue in favor of the veteran.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

The United States Court of Appeals for Veterans Claims (Court) 
has stated that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail on a claim for benefits.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 
Vet. App. at 54).

	b) 	Notice

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it must notify the veteran of 
the information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the veteran is 
expected to provide.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 
2010); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(noting that a letter from VA to the veteran that described 
evidence potentially helpful to the veteran but that did not 
specify the party responsible for obtaining such evidence did not 
meet the standard set forth in the VCAA).  Such notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if there is a favorable 
disposition of the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
(West 2002), 5106, 5107; 38 C.F.R. §§ 3.159, 3.326 (2010); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).

Prior to the initial adjudication of the Veteran's claim, a 
letter dated June 2006 was sent to the Veteran in accordance with 
the duty to notify provisions of the VCAA.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The June 2006 letter 
informed the Veteran of the following: information and evidence 
necessary to substantiate the claims; information and evidence 
that VA would seek to provide; and information and evidence that 
the Veteran was expected to provide.  The June 2006 letter also 
asked the Veteran to identify evidence in support of his claim.  
The June 2006 VCAA letter did not address the rating criteria and 
effective date provisions relevant to the Veteran's claim, nor 
was subsequent Dingess notice provided to the Veteran.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that such error is harmless in the instant case 
because this decision denies service connection, and hence no 
rating or effective date will be assigned to the Veteran's 
claimed hemorrhoid disability.  As there is no indication that 
VA's failure to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  There is no indication that there exists any evidence 
which could be obtained which would have an effect on the outcome 
of this case; therefore no further VCAA notice is necessary.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (finding that 
VCAA notice is not required where there is no reasonable 
possibility that additional development will aid the veteran).

	c) 	Duty to Assist

With respect to the duty to assist, VA has done everything 
reasonably possible to assist the Veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records 
have been associated with the claims file.  All identified and 
available post-service treatment records have been secured, which 
include only the July 2006 and July 2009 VA compensation and 
pension examinations.  The Veteran did not identify any private 
providers of treatment for his claimed hemorrhoid condition.  The 
reports of the VA examinations indicate that the examiners 
reviewed the Veteran's claim file and past medical history, 
recorded his current complaints, conducted appropriate 
evaluations, and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board, therefore, concludes that these examination reports are 
adequate for the purpose of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Veteran and his representative 
have not contended otherwise.  The Veteran additionally declined 
the opportunity to present testimony before a Veterans Law Judge.

Thus, the duties to notify and assist have been met, and the 
Board will proceed to a decision.

Service Connection 

The Veteran contends that he has hemorrhoids are related to his 
military service.  Service connection may be granted for 
disability or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.        
§ 3.303(a) (2010).  Service connection may also be granted for 
any disease initially diagnosed after service, when the evidence 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  The disease 
entity for which service connection is sought must be chronic 
rather than acute and transitory in nature.  For the showing of 
chronic disease in service, a combination of manifestations must 
exist sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required when the 
condition noted during service is not shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2010).

In order to establish service connection for the Veteran's 
claimed disorders on a direct basis, there must be (1) evidence 
of a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Regarding the first Hickson element, medical evidence of a 
current disability, in the absence of medical evidence or 
persuasive probative lay evidence showing the veteran has the 
condition alleged, service connection is not warranted.  In order 
for a veteran to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  See 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (noting that service 
connection is limited to cases in which the service incident has 
resulted in a disability, and in the absence of proof of a 
present disability, there can be no valid claim); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (stating that 
service connection claim must be accompanied by evidence 
establishing the claimant currently has the claimed disability).

In the instant case, the Veteran noted in in-service 2002, 2003, 
and 2005 reports of medical history that he had suffered from 
hemorrhoids since 1999.  However, the claims file contains no 
indication that the Veteran has ever sought medical treatment for 
this claimed condition.

Contrary to the Veteran's assertions that he current has 
hemorrhoids, postservice medical evidence is silent for such 
disability.  VA provided the Veteran with two examinations for 
his claimed hemorrhoid disability.  The first examination, a 
Department of Defense/VA initial post-discharge medical 
examination, occurred in July 2006.  In that examination, the 
Veteran stated that he experienced bright blood in his stools 
four years before the examination.  The Veteran noted that his 
symptoms improved after using an over-the-counter hemorrhoid 
medication.  The Veteran reported that his condition was stable 
at the time of the examination, but that his symptoms recurred 
every six months.  However, a rectal examination showed no 
evidence of external hemorrhoids.  

Following the RO's December 2007 denial of service connection for 
a hemorrhoid disability, the Veteran requested and was granted an 
additional VA examination, which occurred in July 2009.  During 
this examination, the Veteran stated that he experienced 
occasional difficulty defecating, but that he successfully 
controlled this condition by increasing his intake of fiber and 
water.  The Veteran further reported anal itching, difficulty 
passing stool, swelling, and occasional rectal bleeding.  These 
symptoms were improved by taking an over-the-counter hemorrhoid 
medication.  The Veteran reported no fecal incontinence or 
perianal discharge.  The VA examiner noted no history of 
hospitalization or surgery, trauma to the rectum or anus, 
neoplasm, spinal cord injury related to the rectum or anus, 
rectal prolapse, recurrent anal infection, or proctitis.  Upon 
physical examination, the examiner found no hemorrhoids, 
anorectal fistula, anal or rectal stricture, impaired sphincter, 
or rectal prolapse.  The examiner noted no blood or stool soiling 
on the Veteran's underwear.  The examiner noted that perianal 
sensation and anal wink were intact.  Soft brown stool was noted 
upon internal digital rectal examination.  After considering 
these factors, the VA examiner opined that the Veteran did not 
have a hemorrhoid condition because the rectal examination was 
normal and without evidence of hemorrhoids.

The Veteran has submitted lay evidence in support of his claim.  
The Veteran stated in his substantive appeal that he believed 
that he had internal hemorrhoids based on research that he had 
performed.  Additionally, the Veteran's representative stated in 
its November 2010 informal hearing presentation that "[i]t has 
been proven that internal hemorrhoids may protrude or prolapse 
through the anus, and that most prolapsed hemorrhoids shrink back 
inside the rectum on their own."  Therefore, the Veteran's 
representative suggested, the Veteran may suffer from hemorrhoids 
that were asymptomatic during his examination.

The Veteran, as a lay person, is competent to note that he has 
experienced rectal and anal difficulties, including difficulty 
passing stool, itching, and swelling.  See Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994) (stating that the Veteran as a lay person 
is competent to report information of which he has personal 
knowledge, i.e., information that he can gather through his 
senses).  Further, under certain circumstances, lay statements 
may support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competency of evidence differs, however, from the weight and 
credibility assigned to evidence.  The former is a legal concept 
determining whether testimony may be heard and considered by the 
trier of fact, while the latter is a factual determination that 
addresses the probative value of the evidence to be made after 
the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting 
that "although interest may affect the credibility of testimony, 
it does not affect competency to testify.")  In determining 
whether statements submitted by a veteran are credible, the Board 
may consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board therefore notes that while the Veteran's report of 
rectal and anal difficulties is competent; however, the Veteran 
is not competent to relate these symptoms to a diagnosed 
hemorrhoid disability.  As a layperson without medical training, 
the Veteran is not qualified to opine regarding issues of medical 
diagnosis and causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The Board has place accordingly placed greater 
weight on the medical opinions of the July 2006 and July 2009 VA 
examiners.  Regarding the assertion that the Veteran suffers from 
hemorrhoids that periodically prolapse and shrink back into the 
anus, the Board finds that the record contains no competent 
medical evidence that such periodic prolapse and shrinkage has 
actually occurred in this Veteran.

In the absence of any probative evidence of the existence of a 
current hemorrhoid condition, the claim fails to satisfy the 
first Hickson element, and service connection may not be granted.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (noting that service connection cannot 
be granted if the claimed disability does not exist).  

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue. That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for hemorrhoids is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


